DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed September 8, 2020. 
Claims 1-20 are pending and have been examined. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17204665 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jette et al. (US 11288736 Bl) (“Jette”) in view of Hennebert (US 20190294822 Al) (“Hennebert”) and further in view Ramadoss et al. (US 20200042989 Al) (“Ramadoss”).

As per claims 1 & 13, Jette discloses:
initiating, by a first computing device (e.g. originator or seller), an interaction (e.g. transaction) with a second computing device (e.g. purchaser) via an interface means (col. 8, lines 51-62), 
wherein the first computing device includes a first digital asset unit (wallet) and the second computing device includes a second digital asset unit (wallet) (col. 12, lines 6-12; col. 12, lines 47-61), 
wherein the first digital asset unit stores assignable tokens (col. 12, line 62- col. 13, line 8; 
determining, by one or more of the first and second computing devices, to assign conditional access rights to an amount of the assignable tokens to the second digital asset unit for the interaction (col. 2, lines 12-37; col. 4, lines 4-20; col. 5, lines 27-35; col. 6, lines 31-41), 
wherein the conditional access rights are in accordance with a set of conditions (col. 24, line 58- col. 25, line 22), 
wherein the assignment of the conditional access rights is a self-enforcing smart contract […] distributed ledger technology (col. 26, lines 47-54), and 
wherein the self-enforcing smart contract is operable to verify one or more aspects of the interaction (col. 5, lines 10-26, col. 5,, lines 63- col. 6, line 13); 
locking (to put on hold), by the first computing device in accordance with the self-enforcing smart contract, the amount of the assignable tokens stored in the first digital asset unit (col. 5, line 63- col. 6, line 13; col. 31, line 51- col. 32, line 26); and 
providing, by the first computing device in accordance with the self-enforcing smart contract, the conditional access rights to the amount of the assignable tokens to the second digital asset unit (col. 14, lines 32-42; col. 15, lines 27-56; In some implementations, storage devices of tokenized
SAN system 120 may include a key datastore 214, off-chain storage 218, a database architecture 260, and/or one or more other electronic storage components. Key data store 214 may 30 be configured to store and manage public keys and private keys for digital wallets and access permissions of tokenized SAN system 120. For), 
Jette does not expressly disclose wherein the second digital asset unit does not store the amount of the assignable tokens. 

Hennebert, however, discloses wherein the second digital asset unit does not store the amount of the assignable tokens (¶¶ [0020]- [0023]).

It would have been obvious to a person of ordinary skill in the art to modify Jette’s tokens to store them remotely instead of locally on the user’s computer, as disclosed by Hennebert, because it’s a matter of design choice and also to increase the security of tokens thereby preventing fraudulent transactions. 

Jette does not expressly disclose a smart contract embedded in an assignable token. 
Ramadoss, however, clearly disclose a smart contract embedded in an assignable token (¶¶ [0008]; claim 1).   

It would have been obvious to a person of ordinary skill in the art to modify Jette’s tokens to embed a smart contract within the tokens, as disclosed by Ramadoss, because it’s a matter of design choice and also to increase the security of tokens thereby preventing fraudulent transactions. 

As per claims 2 & 14, Jette/ Hennebert/ Ramados discloses as shown above.
Jette further discloses wherein the interaction includes one or more of: a payment transaction; signing a contract; transferring property; a loan; and sharing information (col. 4, lines 4-20).

As per claims 3 & 15, Jette/ Hennebert/ Ramados discloses as shown above.
Jette further discloses wherein the interface means includes one or more of: a direct link; and a network connection (col. 4, lines 31-46). 

As per claims 4 & 16, Jette/ Hennebert/ Ramados discloses as shown above.
Jette further discloses wherein the determining to assign the conditional access rights to an amount of the assignable tokens is based on one or more of: a type of interaction of the interaction; a request from the first computing device; and a request from the second computing device (col. 28, lines 41-56). 

As per claims 5 & 17, Jette/ Hennebert/ Ramados discloses as shown above.
Jette further discloses wherein access rights of the conditional access rights include one or more of: a right to take the amount of the assignable tokens via an on-chain transaction; a right to view a representation of the amount of assignable tokens; a right to lock at least a portion of the amount of assignable tokens; a right to unlock at least a portion of the amount of assignable tokens; a right to assign at least a portion of the amount of assignable tokens; a right to transfer at least a portion of the amount of assignable tokens; a right to move at least a portion of the amount of assignable tokens; and a right to trade at least a portion of the amount of assignable tokens (col. 20, lines 23- 36). 

As per claims 6 & 18, Jette/ Hennebert/ Ramados discloses as shown above.
Jette further discloses wherein the set of conditions includes: one or more release conditions; and one or more consume conditions (col. 24, line 58- col. 25, line 22).

As per claims 7 & 19, Jette/ Hennebert/ Ramados discloses as shown above.
Jette further discloses wherein the self-enforcing smart contract is operable to detect a release condition of the one or more release conditions, wherein the detection of the release condition triggers a release, wherein the release includes: unlocking, by the first computing device in accordance with the self-enforcing smart contract, the amount of the assignable tokens stored in the first digital asset unit; and terminating, by the first computing device in accordance with the self-enforcing smart contract, the conditional access rights to the amount of the assignable tokens to the second digital asset unit (co. 2, line 12-21; col. 5, lines 63-col. 6, line 13; col. 31, line 51- col. 32, line 26). 

As per claims 8 & 20, Jette/ Hennebert/ Ramados discloses as shown above.
Jette further discloses wherein the self-enforcing smart contract is operable to detect a consume condition of the one or more consume conditions, wherein the detection of the consume condition triggers a consume, wherein the consume includes: rendering, by the first computing device in accordance with the self-enforcing smart contract, the amount of the assignable tokens transferrable to the second digital asset unit; and rendering, by the first computing device in accordance with the self-enforcing smart contract, the amount of the assignable tokens unavailable to the first digital asset unit (co. 2, line 12-21; col. 5, lines 63-col. 6, line 13; col. 31, line 51- col. 32, line 26).

As per claims 9 & 21, Jette/ Hennebert/ Ramados discloses as shown above.
Jette further discloses wherein a release condition of the one or more release conditions includes one of: a successful completion of the interaction; an authorized termination of the interaction; and a failed performance associated with the interaction (co. 2, line 12-21; col. 5, lines 63-col. 6, line 13; col. 31, line 51- col. 32, line 26).

As per claims 10 & 22, Jette/ Hennebert/ Ramados discloses as shown above.
Jette further discloses wherein a consume condition of the one or more consume conditions includes one of: an unsuccessful completion of the interaction; an unauthorized termination of the interaction; and a completed performance associated with the interaction (co. 2, line 12-21; col. 5, lines 63-col. 6, line 13; col. 31, line 51- col. 32, line 26). 

As per claims 11 & 23, Jette/ Hennebert/ Ramados discloses as shown above.
Jette further discloses wherein the assignable token distributed ledger technology comprises: an assignable token blockchain operable to execute self-enforcing smart contracts (col. 31, line 51- col. 32, line 26). 

As per claims 12 & 24, Jette/ Hennebert/ Ramados discloses as shown above.
Jette further discloses wherein the self-enforcing smart contract is operable to verify one or more aspects of the interaction by one or more of: receiving, by the self-enforcing smart contract, one or more data inputs containing information related to the one or more aspects of the interaction; and verifying, by the self-enforcing smart contract, information related to the one or more aspects of the interaction included in the self-enforcing smart contract (col. 10, lines 21- 48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 
US 10373158 Bl
In embodiments, the fourth smart contract instructions
further include: (3) token transfer instructions related to
transferring issued tokens of the digital asset token from a
first designated contract address to a second designated
contract address. In embodiments the fourth smart contract
instructions further include: (3) token destruction instructions
related to destroying one or more issued token of the
digital asset token. In embodiments, the fourth smart contract
instructions further include: (3) token transfer instructions
related to transferring issued tokens of the digital asset
token from a first designated contract address to a second
designated contract address; and (4) token destruction
instructions related to destroying one or more issued tokens
of the digital asset token. 


US 20160260031 Al
Systems and methods for distributing access licenses or
access rights are disclosed. Further disclosed are computer
program products for enabling primary and secondary distributions
of access rights and enabling assignment of identification
tokens to access rights. 


US 20210399893 Al
A rights server system comprises a combination of digital
fingerprint authentication techniques, processes, programs,
and hardware that facilitate the creation, assignment, management,
and enforcement of rights related to a physical
object. An unspoofable, secure linkage is created between a
physical object and an associated digital file through a
digital fingerprint of the object. The digital fingerprint must
be unambiguously derived from the object. The rights server
manages interests in the physical object through issuing
digital tokens which are linked to the associated digital file.
Digital tokens linked to and backed by the physical object
can serve as a type of currency or medium of exchange of
real value. 


US 20190034889 Al
In one embodiment, a method includes receiving a request
for payment associated with a transaction between a first
user and a second user, where the request specifies a
payment amount in a fiat currency and identifying an
indication that the first user intends to satisfy the request for
payment using a non-fiat instrnment. The method also
includes initiating a first transfer of a value corresponding to
the payment amount in the non-fiat instrnment from a first
balance of the first user to one or more service balances of
a payment service and initiating a second transfer of a value
corresponding to the payment amount in the fiat currency
from the one or more service balances of the payment
service to a second balance of the second user.

Election/Restrictions
Ordinarily, a restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-12, drawn to a method, classified in class G06Q40/04.
 Claim 27, drawn to a storage medium, classified in class G06F16/27.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
Inventions I and II noted above do not appear to be patentably distinct (e.g. inventions are obvious variants) at this time. However, if Applicants amend any of the claims such that Inventions I, II and III become patentably distinct, this restriction may be implemented. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAMON OBEID/Primary Examiner, Art Unit 3685